FW: PPP loans Page 1 of 3
Case 4:20-cv-10899-MFL-DRG ECF No. 12-14 filed 04/17/20 PagelD.585 Page 1of3

From: Gene LeCiaire <burchi m@ E>
To; es
Subject: FW: PPP loans
Date: Tue, Apr 14, 2020 9:29 am

 

FYI

From: re
Sent: Sunday, April 5, 2020 2:16 PM

To: Gene LeClaire <burch m@@>

Subject: RE: PPP loans

I agree — you have GM’s, Managers, cooks, bartenders, waitress staff — sounds like a restaurant to me

Senior Vice President

ne | Dallas, TX 75225
er

Cell:

Web:

 

Click here to upload files.

 

From: Gene LeClaire [mailto:burch mG
Sent: Sunday, April 5, 2020 2:
SubJett! KE"

EXHIBIT M
Page 1

https://mail.aol.com/webmail-std/en-us/PrintMessage 4/14/2020
FW: PPP loans Page

2 of 3
o
Case 4:20-cv-10899-MFL-DRG ECF No. 12-14 filed 04/17/20 PagelD.586 Page 2 of 3

A\ EXTERNAL MESSAGE - Think Before You Click

Thanks for your efforts. Doesn’t seem fair at all.

Gene

 

Sent: Sunday, April 5, 2020 1:35 PM
To: burch! mt@
Subject: PPP loans

 

Gene I was just informed by my Regional President who was told by senior management that SOB’s
are not eligible for this program.

Sorry for the news

Senior Vice President

 
 

| Dallas, TX 75225

| Phone: a

  
 
 
 
 

Email:

Cel:

Click here to upload files.

EXHIBIT M
Page 2

https://mail.aol.com/webmail-std/en-us/PrintMessage 4/14/2020

o
iW: PPP loans Page 3 of 3
Case 4:20-cv-10899-MFL-DRG ECF No. 12-14 filed 04/17/20 PagelD.587 Page 3of3

CONFIDENTIALITY NOTICE: This electronic mail message and any files or attachments transmitted with it are intended exclusively for the
Individual or entity to which it is addressed. The message, together with any attachment, may contain confidential and/or’ privileged
information. Any unauthorized review, use, printing, saving, copying, disdosure or distribution is strictly prohibited. If you are not the
intended recipient, or an employee or agent responsible for delivering this message to the intended recipient, or you have received this
message in error, please immediately advise the sender by reply email and delete this electronic email and ail attachments and destroy ail
copies; and be advised that any review of, dissemination of, copying of, or taking of any action in reliance on, the information contained in
or attached to this message Is prohibited.

NON-BINDING: This electronic mail message and any attachment DOES NOT constitute an agreement to modify any loan documents and
no other agreement or understanding of any nature shall be deemed to have been entered into by or be binding on any party unless and
unti [EE borrower and guarantor(s) have reached an agreement on ail material terms, and such agreement has been
reduced to writing and has been duly executed by all parties. Oral agreement, emails, memoranda of meetings, summaries of proposals
and such other communications shall not constitute a binding agreement of i. [ina taken
reasonable precaution to ensure that any attachment to this email has been checked for viruses; however, this message and its
attachments cannot be guarenteed to be secure or free of errors or viruses. EE bears no responsibility for any loss or
damage sustained as a result of any virus or other defect that might affect any computer system into which It is received and opened. You
are advised to conduct you own virus check prior to opening any files or attachments sent herewith.

This email contains the views of the author and should not be interpreted as the views of NNN subject to applicable law,
Intercept, monitor, review or retain electronic communications travelling through Its networks and may produce
any such communication to regulators, law enforcement and in litigation as may be required by law.

HE 2 automatically block emails containing objectionable language or suspidous content. Accordingly, a message
sent to an email address at thirdooastbankssb.com may onty be considered received if confirmed by a return receipt.

 

 

 

[== —a— a Se Nena e enna acannon eee eae eee

This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this
email as spam.

EXHIBIT M
Page 3

https://mail.aol.com/webmail-std/en-us/PrintMessage 4/14/2020
